384 U.S. 31 (1966)
HOLLINGSHEAD
v.
WAINWRIGHT, CORRECTIONS DIRECTOR.
No. 457, Misc.
Supreme Court of United States.
Decided April 18, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Petitioner pro se.
Earl Faircloth, Attorney General of Florida, and James G. Mahorner, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Douglas v. California, 372 U.S. 353.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that the petition for a writ of certiorari should be denied.